Citation Nr: 1509955	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  13-11 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a right shoulder disorder.

2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a right leg disorder.
 
3.  Entitlement to service connection for a right shoulder disorder.  

4.  Entitlement to service connection for a right leg disorder, claimed as numbness and pain, including as secondary to the service-connected lumbar spine strain.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to May 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

In November 2013, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.

In August 2014, the Veteran testified during a hearing before the undersigned Veterans Law Judge, in Washington, DC; a transcript of that hearing is of record.  

The Board recognizes that the Veteran has previously claimed service connection for his legs (both right and left) secondary to his back, but in his current claim requested service connection for right leg numbness and pain due to his service-connected lumbar spine disability.  A change in diagnosis or specificity of the claim must be carefully considered in determining the etiology of a potentially service-connected condition and whether the new diagnosis is a progression of the prior diagnosis, correction of an error in diagnosis, or development of a new and separate condition. See 38 C.F.R. §§ 4.13, 4.125; see also Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Velez v. Shinseki, 23 Vet. App. 199 (2009). In determining whether new and material evidence is required, the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim "based upon distinctly diagnosed diseases or injuries" (Boggs, 520 F.3d at 1337 ), or whether it is evidence tending to substantiate an element of a previously adjudicated matter. See Velez, 23 Vet. App. at 204. Multiple theories pertaining to the same benefit constitute the same claim. See Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006).

In his prior claim, the Veteran similarly claimed a right leg disorder, described as shooting pain down the leg, as secondary to the lumbar spine disability.  The Board finds that the record fails to show a new factual basis upon which the claim for service connection for a right leg disorder is based. Therefore, new and material evidence is necessary to reopen the claim. Accordingly, the issues have been recharacterized as such. The Board also finds that adjudicating the new and material evidence issue in the first instance is not prejudicial to the Veteran as the RO considered the Veteran's claim on the merits. See Bernard v. Brown, 4 Vet. App. 384 (1993). The burden to submit new and material evidence to reopen a claim is higher so the RO's action was more favorable to the Veteran. Thus, the Board may proceed.

In September 2014, the Veteran submitted additional evidence and argument in support of his claims on appeal, in the from of lay statements form his wife and son.  This evidence was accompanied without a waiver of initial RO consideration.  Generally, a waiver is necessary prior to the Board reviewing such evidence in the first instance.  See 38 C.F.R. § 20.1304.  However, as the statements generally provide the same evidence regarding chronicity previously provided by the Veteran, and considered by the RO, the Veteran is not prejudiced by the Board's consideration of such evidence.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in such files reveals that, in regards to the right shoulder disorder, are either duplicative of the evidence in the paper claims file or are irrelevant to that issue on appeal.  In regards to the right leg claim, the Board is reopening the new and material evidence portion of that claim and remanding the service connection portion of that claim for additional development.  As such, the Veteran is not prejudiced by the Board's review of such evidence.

The issue of entitlement to service connection for the right lower extremity disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a final decision issued in June 2010, the RO determined that service connection for a bilateral leg condition (to include the right leg) was not warranted.

2.  In a final decision issued in September 2010, the RO determined that new and material evidence sufficient to reopen a claim of entitlement to service connection for a right shoulder disorder had not been received.  

3.  Evidence added to the record since the final June 2010 and September 2010 denials are not cumulative or redundant of the evidence of record at the time each respective decision and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for a right shoulder disorder and a right leg disorder.   

4.  A right shoulder disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service.


CONCLUSIONS OF LAW

1.  The June 2010 rating decision that denied service connection for a bilateral leg disorder (including the right leg disorder) is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  The September 2010 rating decision that determined that new and material evidence sufficient to reopen a claim of entitlement to service connection for a right shoulder disorder had not been received is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

3.  New and material evidence has been received to reopen the claims of entitlement to service connection for a right shoulder disorder and a right leg disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

4.  A right shoulder disorder was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information regarding the disability rating and effective date for the award of benefits if service connection is awarded.  Id. at 486.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.  
In the case Shinseki v. Sanders, 129 S.Ct. 1696 (2009), however, the U.S. Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant.  

In regards the right shoulder disorder service connection claim, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a February 2012 letter, sent prior to the initial unfavorable decision issued in May 2012, advised the Veteran of the evidence and information necessary to substantiate his service connection claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  That letter also included notice of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and VA has complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA has a duty to assist the Veteran in developing his claim, which includes assisting the Veteran in obtaining any outstanding records of identified VA or private medical treatment relevant to his claim, and affording him an examination when appropriate.  

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Therefore, the Board finds that VA has met its duty to assist the Veteran in obtaining relevant records.

In addition, in regards to his prior claim for service connection, he underwent an August 2010 VA examination.  The VA examiner provided specific findings referable to the Veteran's claim.  The Veteran has claimed that his report of breaking his fall with his arm, which he believes caused his right shoulder disorder, has not been considered by a VA examiner.  However, the August 2010 VA examiner considered that report, noting both the Veteran's report of the injury and his report that his shoulder did not receive treatment.  The Board finds that that examination and accompanying opinion is adequate to decide the issue as it is predicated on an interview with the Veteran; a review of the record, to include available service treatment records; and a physical examination.  Therefore, the Board finds that additional VA examination and/or opinion is not necessary to decide the claim.  

Additionally, in August 2014, the Veteran had the opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

During that hearing, the undersigned noted the issues on appeal.  Additionally, testimony regarding the Veteran's in-service experiences, to include his in-service fall, and the type and onset of symptoms.  The Veteran indicated that his treatment occurred at VA.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II. New and Material Evidence Claims

The Veteran contends that his current right shoulder disorder developed in service, after a fall from a truck, which also caused his service-connected right hand palm laceration.  He further contends that he has a right leg disorder, claimed as numbness, developed secondary to his service-connected lumbar spine disability.  

The RO originally denied the claim for service connection for a right shoulder disorder in a May 1988 rating decision.  The RO considered the Veteran's service treatment, as well as post-service VA treatment records, and a general VA examination from August 1979.  The RO found that the evidence did not support granting service connection.  

The RO subsequently denied the right shoulder disorder issue again in September 2010.  Also, in June 2010, the RO initially denied a claim for a bilateral leg disorder, which included the right leg.  In addition to the above evidence, the RO also considered additional VA medical records and private medical records, as well as, a May 2010 VA examination for the spine and August 2010 VA examination for the shoulder.   

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority. 38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Following the May 1988 rating decision, the Veteran did not file a notice of disagreement or submit any subsequent information for over a decade.  In June 2010 and September 2010, the Veteran received notice of the rating decisions denying their claims and his appellate rights.  However, he did not submit a notice of disagreement within one year of each respective rating decision.  Therefore, each of those rating decisions rating decision is final.  38 U.S.C.A. § 7105(c);  38 C.F.R. §§ 3.104, 20.302, 20.1103.  

In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. However, in the instant case, such regulation is inapplicable as the RO received no relevant new and material evidence within that year.  Although the RO obtained additional private medical records during that time, any records relevant to the current claim included at that time were duplicative of other evidence associated with the claims file from that same private medical provider.  The other evidence received, which was not duplicative, did not relate to either the right shoulder disorder or the right leg disorder.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Since the June 2010 and September 2010 rating decisions, additional evidence consisting of private and VA treatment records and lay statements have been received.  

The Board concludes that the evidence received since the prior final denial is new in that it was not previously of record.  It is material because it relates to unestablished facts necessary to substantiate each respective claim.  In this regard, during his August 2014 Board hearing testimony, the Veteran reported that his right leg had chronic symptoms since service.  He also provided testimony as to the chronicity of his right shoulder disorder.    

The newly received evidence is presumed credible for the purposes of evaluating the application to reopen the service connection claims. Justus, supra.  Moreover, the evidence included relates to the question of whether each disorder began in service.  Therefore, the Board finds that the new evidence tends to prove previously unestablished facts necessary to substantiate the underlying claim of service connection.  Consequently, the newly received evidence raises a reasonable possibility of substantiating the claims.  Accordingly, the claims of entitlement to service connection for a right shoulder disorder and a right leg disorder are reopened.

III. Service Connection for a Right Shoulder Disorder

The Veteran contends that he currently has a right shoulder disorder that developed when he fell off a truck.  That truck fall was also the cause of his service-connected palm scar.  He claims that at the time of the fall, he used his arm to catch himself, which caused him to injure his shoulder.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131; 38 C.F.R. 3.303(a).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

The Board initially notes that it does not dispute that the Veteran fell from his truck or that he caught himself with his right arm.  A January 1973 service treatment record documents the fall, including the fact that he tried to catch himself.  Although the service treatment record did not indicate treatment for the right shoulder, his February 1975 separation examination noted that the Veteran had a "[p]ainful right shoulder a couple of weeks ago, not treated, no complications, no sequelae."

The Board also notes that the Veteran has a current diagnosis of a rotator cuff tear.  (August 2010).

However, the Board finds service connection is not warranted.  Although the Veteran had an in-service injury and currently has a right shoulder disorder, the most probative evidence does not support finding that his current right shoulder disorder developed due to his service.  

Following his in-service injury, the February 1975 separation examiner noted that the Veteran had no sequelae to the shoulder injury and specifically found that he had normal upper extremities.

Following his May 1975 separation from service, the Veteran's record is subsequently silent as to any complaints of, or treatment for, the right shoulder for decades following service.  

However, in May 1975 the Veteran filed a claim for service connection for the back, describing his injury as a "Back Injury 1972".  
  
In August 1975, the Veteran underwent a VA examination.  At that time, he provided information regarding a low back injury and back pain.  The examiner examined the Veteran's upper extremities and found "[n]o deformity, atrophy, or weakness.  All joints are stable and show a normal range of motion without symptoms."

A December 1987 VA medical record is the first medical treatment record regarding the right shoulder following service.  At that time, the VA medical provider noted that the Veteran complained of intermittent shoulder pain over the past three to four months, between the shoulder blades.  The provider diagnosed him with a right acromioclavicular joint strain.  

In a February 2010 Norwalk Family Physicians private medical record, the physician noted that the Veteran complained of right shoulder pain, which the Veteran associated with service.  The physician diagnosed him with arthropathy of the shoulder region.  

In August 2010, the Veteran underwent a VA examination.  The VA examiner noted the Veteran's medical history and his report of in-service injury, and examined the Veteran.  The examiner also reviewed an August 2010 X-ray report that found degenerative changes and no acute bony abnormalities.  The report also indicated that sclerotic densities were present in the proximal humeral shaft, but appeared benign and possibly related to prior trauma.  

The August 2010 VA examiner noted some functional impairment; with limited motion, pain, weakness, stiffness, and locking.  He determined that the Veteran had right shoulder pain/weakness consistent with rotator cuff tear (RCT) and/or impingement.  The examiner noted that there was no evidence of persistent right shoulder pain following service.  He further explained that the in-service injury would have been consistent with a strain/sprain and would have resolved, and essentially noted that to have been the case based on the medical evidence.  The examiner thus opined that the Veteran's current condition was less likely as not caused by or a result of injury while in service.  Rather, he determined that the current RCT was most likely attritional, as supported by the Veteran's 
employment history as a mechanic, which required repetitive work above
shoulder level, repetitive lifting/pushing/pulling, as well as, his age.

There is only one probative medical opinion of record.  The August 2010 VA examiner specifically found that the Veteran's right shoulder disorder was less likely as not the result of his in-service right shoulder injury.  That VA examiner considered the Veteran's claims file and medical history in the report. Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Additionally, the VA examiner provided an etiological opinion, complete with the rationale described above.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Consequently, the Board assigns great probative value to that negative opinion.

The only other evidence of record supportive of the Veteran's claim are the lay statements regarding recurrent right shoulder pain due to service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App.  428, 435 (2011), as to the specific issues in this case, i.e., whether the Veteran has a medically diagnosed disorder disability etiologically related to service, such questions falls outside the realm of common knowledge of a lay person as they involve a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  The VA examiner specifically discussed the relevancy of the Veteran's in-service injury and shoulder pain. In contrast, the lay statement providers have not demonstrated specific knowledge or consideration of pertinent medical evidence.

The Board further notes that the VA examiner's findings are actually consistent with the Veteran's August 2014 Board hearing testimony.  When asked if his shoulder continued to bother him for the two years of service he had following the injury, the Veteran reported that "[i]t did for a while, but it, healed.  After it healed up, I, I don't recall it ever, ever reinjuring it when I was in service."  He further testified that in the past 40 years it did not seem to take too much to reinjure his shoulder.

The Veteran's testimony that his shoulder stopped bothering him while in service is consistent with the August 2010 VA examiner's finding that following in-service injury such as the Veteran's, a strain/sprain would have resolved.  As to the Veteran's contention that his shoulder seemed to reinjure easily, the examiner also opined that the Veteran's employment history as a mechanic, with is repetitive work above shoulder level, repetitive lifting/pushing/pulling, would lead to the current right shoulder disorder, as would his age.

The Board further notes that although the Veteran filed a claim for service connection for his back shortly after his May 1975 discharge from service, he did not file a claim for his shoulder until over a decade following his discharge in Mach 1988.  In that time, the Veteran did not have any medically documented complaints of, or treatment for, the right shoulder until December 1987, at which time, he reported that he had only had pain for the past three to four months.  The passage of many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection for the disability. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Board finds that the most probative medical evidence of record does not support finding that the Veteran's current right shoulder disorder developed due to his in-service injury.  Again, the Board does not dispute that the Veteran injured his shoulder in service; however, the probative medical evidence does not support finding that his current right shoulder disorder developed due to that injury.

The weight of the probative evidence demonstrates that the Veteran does not have a right shoulder disorder due to service.  As the preponderance of the evidence is against this claim, the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Service connection for a right shoulder disorder is denied.



ORDER

New and material evidence having been received, the claim of entitlement to service connection for a right shoulder disorder is reopened. 

New and material evidence having been received, the claim of entitlement to service connection for a right leg disorder is reopened. 

Service connection for a right shoulder disorder is denied.


REMAND

As to the reopened claim of entitlement to service connection for a right leg disorder, the Board finds that the evidence of record triggers VA's duty to assist the Veteran by affording him a VA examination.

In this regard, a review of the record reveals that the Veteran has been diagnosed with right L5 radiculopathy.  (September 30, 2014 VA medical record).  The Board also notes that he is service-connected for a lumbar spine strain and claims that his service-connected disability caused his current right leg disorder.  The Board finds that a VA examination on the etiology of his claimed disorder is necessary.  Although a May 2010 VA examination addressed this issue, the VA examiner did not address the Veteran's newly raised argument that his service-connected lumbar spine strain caused or aggravated his non-service-connected degenerative disc disease, which in turn caused his current right leg disorder.

Additionally, while on remand, he should be given an opportunity to identify any outstanding VA or non-VA treatment records referable to his right leg disorder.  Thereafter, such records should be obtained for consideration in his appeal.  The most recent VA medical records associated with the claims file are from November 2014.

The Board notes that the Veteran did not receive complete notice consistent with the VCAA.  The AOJ should provide the Veteran VCAA consistent notice, to include notice of how to support his claim for service connection on a secondary basis.

Finally, the AOJ associated additional VA medical records relevant to the right leg disorder claim, with the VVA record.  Such records are not duplicative of evidence already discussed in the statement of the case or a supplemental statement of the case.  When evidence is received prior to the transfer of a case to the Board, a supplemental statement of the case must be furnished to the Veteran, and his or her representative, if any, as provided in 38 C.F.R. § 19.31 unless the additional evidence is duplicative or not relevant to the issue on appeal. 38 C.F.R. § 19.37(a). There is no legal authority for a claimant to waive, or for the AOJ to suspend, this requirement. 38 C.F.R. § 20.1304(c).  As such, the AOJ must prepare a supplemental statement of the case reviewing that evidence. 38 C.F.R. § 19.31(b)(1).

Accordingly, the case is REMANDED for the following actions:

1.  (a) The AOJ should provide the Veteran VCAA consistent notice, to include notice of how to support his claim for service connection on a secondary basis.

(b)  The Veteran also should be given an opportunity to identify any VA or non-VA healthcare provider who treated him for his back disorder.  

After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  The AOJ should obtain any unassociated VA treatment records, including from November 2014 to the present.  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of his current right leg disorder.  The claims file, to include a copy of this REMAND, must be made available to and be reviewed by the examiner. Any indicated evaluations, studies, and tests should be conducted.  

(a) The examiner should identify all current diagnoses referable to the Veteran's right leg disorder.

(b) For each current diagnosis, offer an opinion as to whether it is at least as likely as not (50% probability or greater) that it began in or is otherwise related to the Veteran's military service, to include the incident that caused his service-connected lumbar spine strain - in 1972 when he was lifting a heavy wheel hub with another man.  

(c)  For each current diagnosis, offer an opinion as to whether it is at least as likely as not (50% probability or greater) that it was caused or aggravated (i.e., permanently increased in severity beyond the natural progression) by his service-connected lumbar spine strain.

(d)  The examiner should also specifically discuss the Veteran's contention that his service-connected lumbar spine strain caused or aggravated (i.e., permanently increased in severity beyond the natural progression) his degenerative disc disease and thus caused or aggravated any current right shoulder disorder.  

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence and continuity of symptomatology.  The examiner should also address any other medical opinions of record, including the May 2010 VA examination.  An explanation for any opinion offered should be provided.  

4.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence - the AOJ should specifically consider all evidence associated with the claims file since the September 2013 supplemental statement of the case, to include the VA medical record located in the VVA file and lay statements.   If the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


